Citation Nr: 0919670	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-35 487	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a neck/cervical 
strain. 

2.  Entitlement to service connection for neck or cervical 
disability other than strain.

3.  Entitlement to service connection for hearing loss.

REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1987 to 
September 1990, and again from May to October 2006.  He also 
had service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of  December 2005 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, and Milwaukee, Wisconsin, 
respectively.  

The Board notes that a December 1999 VA Form 21-22, 
identifying the Veterans of Foreign Wars of the United States 
as a representative, is of record.  However, the form was not 
signed by the Veteran.  Consequently, it does not appear that 
a proper appointment of a representative has been made.

As discussed below, the Veteran was denied service connection 
for a neck/cervical strain in 2002.  At the time of the 
Veteran's previous claim, his only diagnosis relative to the 
neck was a mild strain.  In 2004, he was diagnosed with 
cervical facet syndrome and with cervical degenerative joint 
disease in 2005.  The Veteran filed a new claim in 2005 for 
service connection for cervical facet syndrome, which the RO 
treated as a claim to reopen the previously denied claim of 
service connection for a strain.  However, the Board finds 
that the Veteran's intent was to file a claim for a 
disability that did not exist at the time of the prior denial 
and was not considered in the 2002 decision.  As such, the 
claim for disability other than a strain cannot be a petition 
to reopen a previously denied claim.  In keeping with the 
RO's characterization of the issue and the Veteran's apparent 
intent, the Board finds that the Veteran has two separate 
claims related to his neck or cervical spine--a claim to 
reopen and a new claim for a neck/cervical disability other 
than strain.  Therefore, the Board has characterized the 
issues as set forth on the title page.




FINDINGS OF FACT

1.  By a February 2002 rating decision, the RO denied a claim 
of service connection for a neck/cervical strain; the Veteran 
did not appeal. 

2.  The evidence related to the Veteran's cervical strain 
claim received since the February 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran has cervical facet syndrome and cervical 
degenerative joint disease with a strain that are likely 
related to his military service.

4.  The Veteran does not have a hearing impairment as defined 
by VA. 


CONCLUSIONS OF LAW

1.  A February 2002 decision denying a claim of service 
connection for a neck/cervical strain is final; new and 
material evidence sufficient to reopen the Veteran's claim 
has been presented.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.156, 20.1103 (2008). 

2.  The Veteran has cervical facet syndrome and cervical 
degenerative joint disease with a strain that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2008).  

3.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2005 for his cervical spine claim and in November 2006 for 
his hearing loss claim, before the AOJ's initial adjudication 
of the claims.  (Although the complete notice required by the 
VCAA for his cervical spine claim was not provided until 
after the RO adjudicated the appellant's claim, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, and the October 
2005 notification included specifically the requirement that 
new and material evidence be received in order to reopen his 
previously denied claim, and provided the definition of new 
and material evidence.  The Veteran was also apprised of what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  Additionally, while the October 2005 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the Veteran was apprised of these criteria 
in correspondence dated in March 2006.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

Claim to Reopen

The Veteran was denied service connection for a neck/cervical 
strain in February 2002.  The claim was denied because the 
evidence of record did not show that the Veteran's strain was 
occurred in or caused by service.  The Veteran did not appeal 
that decision.  The Veteran applied to have his claim 
reopened in correspondence received in September 2005.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision and later 
perfected by a filing of a timely substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2008).  If 
a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the February 
2002 rating decision consisted of the Veteran's service 
treatment records (STRs) through the end of his period of 
active duty ending in September 1990 and his reserve service, 
VA treatment records, and a VA examination in January 2002.  
The VA examination shows that the Veteran was diagnosed with 
a mild strain of the cervical spine.  None of the records 
attributed the Veteran's strain to his military service.

The relevant evidence received since the February 2002 denial 
consists of the Veteran's STRs from his reserve service and 
his period of active duty ending in October 2006, VA and 
private medical records, and a VA examination in June 2005.  
A private medical record dated in December 2004 shows that 
the Veteran was diagnosed with cervical facet syndrome.  A 
STR dated in January 2005 from the Veteran's reserve service 
shows that the Veteran injured his lower back in July 2004.  
(The  Board notes that the Veteran is service connected for 
residuals of L5-S1 disc surgery, as a result of his injury in 
July 2004.)  At the VA examination in June 2005, the Veteran 
was diagnosed with cervical degenerative joint disease/strain 
(right neck radicular pain).  The examiner opined that it was 
not related to his service.  A private medical record from 
N.J., M.D. dated in September 2005 indicates that the 
Veteran's neck injuries were related to the injury incurred 
in July 2004.  A STR dated in September 2006 shows that the 
Veteran reported that pain from his right shoulder was 
radiating into his neck.  (The Veteran is service connected 
for a right shoulder injury incurred in June 2006.)  VA 
treatment records in November and December 2006 continue to 
show a diagnosis of cervical strain following his in-service 
shoulder injury.  

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
claim, namely, evidence of a current disability that could be 
related to service, the Board finds that it is both new and 
material.

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for a neck/cervical strain has been received, and the 
application to reopen will therefore be granted.

Service Connection

The Veteran contends that he has a cervical spine disability 
and hearing loss that are related to his military service.  
Regarding his cervical spine, he contends that he injured his 
cervical spine at the same time he injured his low back in 
July 2004.  As noted above, the Veteran is service connected 
for his low back disability.  The Veteran has also contended 
that he experienced neck pain following a service-connected 
shoulder injury in June 2006.  With regards to his hearing 
loss, he contends that as a medic, he was exposed to loud 
noises such as explosions and helicopter engines.  Of record 
are several audiological examinations from his active and 
reserve service.  

An audiological evaluation dated in July 1986 revealed pure 
tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
5
5
5

An audiological evaluation dated in June 1988 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
0
0
10
10

An audiological evaluation dated in June 1989 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
5
LEFT
0
0
0
5
5

An audiological evaluation dated in June 1990 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
5
5

An audiological evaluation dated in April 1999 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

0
10
5
0
LEFT
5
5
5
5
10

Private medical records dated in July 2004 following the 
Veteran's in-service injury show complaints of low back pain, 
but no complaints of cervical spine or neck pain.

Private medical records dated in December 2004 show that the 
Veteran reported that he recently developed a right neck 
pain.  He reported that his neck pain began in October 2004.  
He was diagnosed with cervical facet syndrome.  Subsequent 
private medical records continue to show treatment for his 
cervical spine.

A STR dated in January 2005 shows that the Veteran reported 
that he experienced low back pain following fitness testing.  
He was subsequently diagnosed with a herniated nucleus 
pulposus L5-S1.  No complaint was made regarding his cervical 
spine; nor was any cervical spine disability diagnosed.

The Veteran was afforded a VA examination in June 2005 for 
his spine.  His claims file was reviewed.  The Veteran's July 
2004 injury was noted.  He reported chronic right neck pain 
intermittently that radiated to his right shoulder.  The 
Veteran had mild tenderness post-neck C5-C6 area.  An MRI 
showed minimal disc osteophytes at C4-5 left lateral recess, 
left paracentral location C5-6 vertebral body level, as well 
as C6-7, and suggestion of minimal exiting left C5 nerve root 
impingement.  The Veteran was diagnosed with cervical 
degenerative joint disease with strain (right neck radicular 
pain).  While the examiner opined that the Veteran's lumbar 
spine problem was service related, he opined that the 
Veteran's cervical spine problem was less likely related to 
service.  His rationale was that the Veteran's STRs did not 
indicate any cervical spine problem.  

A private medical record dated in September 2005 from Dr. 
N.J. indicates that the Veteran reported his July 2004 
injury, and that about the time of his lumbar pain and 
subsequent surgery, he developed neck and shoulder pain on 
the right side.  Dr. N.J. opined that the Veteran's problems 
with his back and neck were related to the July 2004 injury.

A STR dated in September 2006 shows that the Veteran reported 
that pain from his right shoulder was radiating into his 
neck.  

A VA medical record dated in November 2006 shows that the 
Veteran complained of pain along right lateral neck since 
June 2006.  He was diagnosed with cervicalgia, likely 
secondary to cervical strain.  X-rays showed normal lordosis.  
There was no recent fracture or subluxation.  No significant 
degenerative joint disease of the spine was seen.  Disc 
spaces were of normal width, neural foramina appeared to be 
intact bilaterally, and there was no bone destruction.  

A VA medical record dated in December 2006 shows that the 
Veteran had a cervical strain.  The Veteran complained of 
experiencing neck pain shortly after he injured his right 
shoulder in June 2006 while in service.  

The Veteran was afforded a VA audiological examination in 
March 2007.  The examiner noted that the Veteran's audiograms 
in service revealed hearing within normal limits bilaterally.  
The Veteran reported a bilateral hearing loss that began in 
2006 after he returned from Iraq.  He reported that he had 
difficulty hearing conversation and frequently had to ask for 
repetitions.  He had no complaints of otalgia, otorrhea, 
dizziness, or tinnitus.  He denied any history of ear 
infections, ear surgery, or hearing aid use.  He reported 
noise exposure from bombs, aircraft, and helicopters.  He 
reported the use of hearing protection when possible.  He 
denied any other history of noise exposure.

The audiological evaluation reported pure tone thresholds, in 
decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
15
LEFT
15
15
15
20
15

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 94 percent in both ears.  The 
Veteran was diagnosed with normal hearing sensitivity 
bilaterally.  The examiner noted that the Veteran's word 
recognition scores were excellent bilaterally.

VA treatment records dated through December 2007 show the 
Veteran's continued complaints of neck pain.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss and arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2008).  Moreover, the absence of 
evidence of hearing loss in service is not a bar to service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Regarding his claims of service connection for a 
neck/cervical disability, there is evidence that the Veteran 
has been diagnosed with cervical facet syndrome and cervical 
degenerative joint disease with strain.  There is also 
evidence that he was injured during fitness training while on 
reserve duty in July 2004, and during active duty in June 
2006.  The Board notes that the Veteran is service connected 
for his low back as a result of a July 2004 injury, and for 
his right shoulder for an injury incurred in June 2006.  The 
Veteran has submitted several statements regarding his neck 
hurting coincident with these in-service injuries, and 
nothing in the record shows that his statements are not 
credible.  The June 2005 VA examiner opined that the 
Veteran's cervical degenerative joint disease with strain was 
not related to the July 2004 injury, as there were no 
complaints at that time regarding his neck.  The Board 
acknowledges that there are no documented complaints related 
to the Veteran's neck in July 2004 when he first sought 
private treatment for his back.  However, the examiner's 
opinion is contradicted by Dr. N.J.'s opinion in September 
2005.  Dr. N.J. opined that the Veteran's injuries to his 
neck were related to the July 2004 injury.  Both opinions 
appear to be based on the same factual premise, but different 
conclusions have been reached.  

Given that the medical nexus evidence is of relatively equal 
evidentiary weight, the Board concludes that the evidence is 
in relative equipoise, and according the Veteran the benefit 
of the doubt, the Board finds that an award of service 
connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  
Under the benefit-of-the-doubt standard, when a Veteran seeks 
benefits and the evidence is in relative equipoise regarding 
any issue material to the determination of a matter, the law 
dictates that the doubt belongs to the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra, at 54.  The Board 
has considered the doctrine of reasonable doubt, and finds 
that the record provides at least an approximate balance of 
negative and positive evidence on the medical nexus question 
of the Veteran's cervical facet syndrome and cervical 
degenerative joint disease with strain and his in-service 
injury.  

The Board therefore finds that there is support for the 
conclusion that the Veteran's cervical facet syndrome and 
cervical degenerative joint disease with strain are 
attributable to his military service.  Consequently, on the 
basis of the above analysis, and after consideration of all 
of the evidence, the Board finds it is at least as likely as 
not that the Veteran's cervical facet syndrome and cervical 
degenerative joint disease with strain are attributable to 
his active military service.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra, at 57-58.

Turning to the Veteran's hearing loss claim, here, there is 
no evidence of record showing that the Veteran currently has 
hearing impairment as defined by VA standards, including 
within any presumptive period.  No hearing loss was diagnosed 
at the VA examination in March 2007.  None of the Veteran's 
audiograms from his active and reserve service shows impaired 
hearing as defined by VA regulation.  38 C.F.R. § 3.385.  

The Board acknowledges the Veteran's belief that he has 
hearing loss related to his military service.  However, there 
is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2008).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits of the hearing loss claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  The Veteran does not have 
hearing loss that is traceable to disease or injury incurred 
in or aggravated during active military service.


ORDER

The claim of entitlement to service connection for a 
neck/cervical strain is reopened; to this extent, the appeal 
of this issue is granted.

Entitlement to service connection for cervical facet syndrome 
and cervical degenerative joint disease with strain is 
granted.

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


